DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions & Status of Claims
Claims 13-36 are examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 6471792 B1 of Breedis (US'792) cited in the IDS dated 06/10/2020.
List US'792
Element
Instant Claims
(mass %)
US'792
(weight %)
Zn
20 – 34
2 – 39
Sn
0.02 – 2.0
0.15 – 1
Ni
1.5 – 2.0
0.2 – 2
One or More of   P, Al, Sb, As, Pb
Claims 14, 16: One of More of  
P: 0.003 – 0.09
Al: 0.005 – 0.5
Sb: 0.01 – 0.09
As: 0.01 – 0.09
Pb: 0.0005 – 0.03

Claim 30: further includes P: 0.003 – 0.09
Claim 32: P: 0.003 – 0.09
P: 0.03 – 0.2
One or More of   Fe, Co, Mg, Mn,   Ti, Zr, Cr, Si, REE
Claims 15, 16: One of More of 
Fe, Co, Mg, Mn, Ti, Zr, Cr, Si and REE with 
Sum: 0.0005 – 0.2 & Each: 0.0005 – 0.05

Claim 31, 32: Fe: 0.0005 – 0.05
Fe: ≤ 0.25
Cu + unavoidable impurities
Balance
Balance




Regarding Claims 13-16 and 25-32, US'792 teaches a copper alloy with an alpha microstructure, an alpha brass (copper/zinc alloy with less than 39%, by weight, of zinc) stock that has controlled additions of elements such as nickel, tin, phosphorous and iron, resulting in an alloy with an elemental composition that overlaps with the composition of the alloy  as recited in the instant claims as disclosed in List US'792 above. {US'792 abstract, col 1:5 – col 8:67, col 3:25-col 4:55, col 6:45- col 7:65}. In addition, the prior art teaches that {col 3:5-6, 6:3-5, claim 1} prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
The copper alloy of US'792 with an alpha microstructure (col 1:20-23, col 2:45-55 “Alpha brasses, are single phase alloys of copper and zinc”, “it is an object of the invention to provide an alpha brass base alloy with improved resistance to stress relaxation and an electrical conductivity in excess of 20% IACS”) reads on the metallographic structure of the instant alloy wherein the metallographic structure contains a) 99.5 area% or more of α phase and b) γ and/or β phases (in the recited ranges) dispersed in an α phase matrix.
	In addition, US'792 teaches that (col 2:45-55) "it is an object of the invention to provide an alpha brass base alloy with improved resistance to stress relaxation and an electrical conductivity in excess of 20% IACS" thereby reading on the property of conductivity value of a) 13-22% IACS of instant claims 13-16, 31 and 32) and b) 13-21% IACS of instant claims 25-29. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Claims 13-16 and 31-32 employ the transitional phrase "comprising" with respect to the compositional components. It is noted that the reference alloy may contain other elements than those explicitly claimed in the instant claim. However, the usage of the alloy as disclosed is fitting as prior art as the instant claim recites the transitional phrase, "comprising". The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03. 
It is noted that the prior art does not explicitly teach the formulaic expressions and their values as claimed in the instant claims/ However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, to show the proof of concept that the claimed ranges are satisfied by the values encompassed by the prior art, Examiner hereby provides an example, a copper alloy with the composition that is within the range taught by the prior art of Zn: 21, Sn: 0.8 and Ni: 1.7 and P: 0.05 would result in values for 21.600, 17.360, 19.542, 1.990, 2.125 and 34 respectively for Formulaic Expressions 1, 2, 3, 4, 5 and 6 respectively, thereby satisfying the claimed ranges of the instant claims (see List 2 below) .
Formulaic Expression 1: f1 = [Zn] + 5 [Sn] – 2 [Ni];
Formulaic Expression 2: f2 = [Zn] – 0.3 [Sn] – 2 [Ni]
Formulaic Expression 3: f3 =                         
                            
                                
                                    {
                                    f
                                    1
                                    ×
                                    
                                        
                                            32
                                            -
                                            f
                                            1
                                        
                                    
                                    ×
                                    [
                                    N
                                    i
                                    ]
                                    }
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
Formulaic Expression 4: 0.7[Ni] + [Sn]
Formulaic Expression 5: [Ni] / [Sn]
Formulaic Expression 6: [Ni] / [P]
List 2: Formulaic Expression & Ranges
Formulaic Expression
Claimed Ranges
Prior Art 
(calculated)
f1 = [Zn] + 5 [Sn] – 2 [Ni]
12 – 30 		claims 13-16, 31-32
12 – 29 		claims 29
21.6
f2 = [Zn] – 0.3 [Sn] – 2 [Ni]
10 – 28 		claims 13-16, 31-32
10 – 27 		claims 29
17.36
f3 =                                             
                                                
                                                    
                                                        {
                                                        f
                                                        1
                                                        ×
                                                        
                                                            
                                                                32
                                                                -
                                                                f
                                                                1
                                                            
                                                        
                                                        ×
                                                        [
                                                        N
                                                        i
                                                        ]
                                                        }
                                                    
                                                    
                                                        
                                                            
                                                                1
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                
                                            
                                        
10 – 33 		claims 13-16, 31-32
12 – 33		claims 29
19.542
0.7[Ni] + [Sn]
1.2 – 4 		claims 13-16, 31-32
1.6 – 4 		claims 25-28,
1.4 – 4 		claims 29
1.990
[Ni] / [Sn]
1.4 – 90 		claims 13-16, 31-32
1.8 – 12 		claims 25-28
1.6 – 90 		claims 29
2.125
[Ni] / [P]
25 - 750 		claims 14, 16, 32 
34




In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding claims 17-24, instant claims 17 and 19-21 recite “wherein the copper alloy is applicable to medical appliances, handrails, door handles, and water supply and drain sanitary facilities, apparatuses and containers” while instant claims 18 and 22-24 recite “wherein the copper alloy is used for electronic and electrical components and automobile components of connectors, terminals, relays, and switches”. In other words, instant claims are directed to an intended use or capability limitation of the alloy. Since the prior art teaches a substantially identical alloy (see compositional, structural and property analysis above), the alloy of the prior art can be used or would be capable of being used as claimed in the instant claims. In addition, US'792
Regarding Claims 33-36, it is noted that the prior art US'792 does not explicitly disclose that its alloy as having the properties of a) proof stress×80%×(100%-stress relaxation rate (%) at 150°C for 1,000 hours) is 295 N/mm2 or more as claimed in the instant claims.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis above) and b) the claimed and prior art products have substantially identical microstructure (see structural analysis above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8 of U.S. Patent No. 9017491 B2 (US'491). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of .
With respect to the claimed conductivity values as well as proof stress×80%×(100%-stress relaxation rate (%) at 150°C for 1,000 hours) is 295 N/mm2 or more, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01 I. Further, products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01 II. Therefore, the alloy of the patent is expected to possess the properties as claimed.
With respect to the claimed formulas, as the claims of the patent discloses an alloy with a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the patent resulting from the instant formulaic expressions.  it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
With respect to the intended use / capability limitations of the dependent claims, for example claims 17 and 18, as the claims of the patent teaches a Cu with similar composition and microstructure, the alloy of the patent would be capable of being used as being claimed in the instant claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733